DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuits being disposed inside a wall of the reservoir as claimed in Claim 9 and the reservoir including a double wall as claimed in Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the term “a fluid” when in light of the specification is referring to the at least one propellant therefore the term should match the at least one propellant to be consistent. This is further evident as the claim later recites “to vaporize the at least one propellant in the at least one reservoir”. Consistent terminology is requested.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In Claim 1 the limitation “heating means configured to vary the volume of gas in the at least one reservoir” has corresponding structure in Paragraphs 0009-0013 and 0021-0022 of the specification.

In claim 11 the limitation “a level measurement device configured to determine a level of a liquid/gas interface within the at least one reservoir” has corresponding structure Paragraphs 0034-0036 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “wherein the circuits are disposed inside a wall of the reservoir” of Claim 9 renders the claim indefinite.  It is unclear how the circuits, which are heating elements, as defined by Claim 8, from which Claim 9 depends, are disposed inside a wall of the reservoir when Claim 6, which Claims 8 and 9, depend from establishes the heating elements on a face of the reservoir. It is unclear if all the heating elements must be inside the wall of the reservoir and if that is the case how they can also be on the face of the reservoir or if only a portion of the heating elements need to be inside the wall of the reservoir in order to teach the claimed limitation.  This is further evidenced by the specification since the specification does not show the heating elements/circuits being inside the wall of the reservoir.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (Non-Patent Literature – Design Analysis of the Ares I POGO Accumulator), hereinafter Swanson, in view of Capozzi (U.S. Patent No. 6,755,378), hereinafter Capozzi, and Mungas (U.S. Pre-grant Publication 2013/0196273), hereinafter Mungas.

Regarding Independent Claim 1 and Claims 6-7, Swanson teaches (Claim 1) a supply system (Page 3, Figure 2 – both feed systems shown are supply systems) for supplying a rocket engine with at least one propellant (Page 1, Abstract, Lines 1-2 and Page 3, Section A. Accumulator Analysis, Lines 1-9 and Figure 2 – the systems are supply systems for feeding a propellant to the rocket engine), the supply system 
at least one supply circuit (Page 3, Figure 2 – the long vertical conduit is the supply circuit of each embodiment, respectively) configured to circulate the at least one propellant (Page 3, Section A. Accumulator Analysis, Lines 1-9 and Figure 2 – the supply system is for supplying a propellant to the engine, therefore the supply circuit circulates the propellant), at least one reservoir (Page 3, Figure 2 – the embodiment depicted on the right shows one reservoir, “Branch Accumulator”; the embodiment depicted on the left shows one reservoir, “Coaxial Accumulator”) in fluid communication with the supply circuit via at least one communication pipe (Page 3, Figure 2 – the reservoir is in fluid communication with the supply circuit via a communication pipe, “communication port”), so that a fluid contained in the at least one reservoir can flow from the reservoir up to the at least one supply circuit, and vice versa (Page 2, 6th paragraph, Lines 3-5 and Page 3, Figure 2 – the communication port allows for the propellant, which is a fluid, to oscillate or move in and out of the reservoir in order to dampen the oscillations in the supply circuit), via said at least one communication pipe (Page 2, 6th paragraph, Lines 3-5 and Page 3, Figure 2 – the communication port allows for the propellant, which is a fluid, to oscillate or move in and out of the reservoir in order to dampen the oscillations in the supply circuit), the at least one reservoir configured to contain a volume of gas (Page 3, Figure 2 – the reservoir contains a gas volume, “gas volume”).
Swanson further teaches the system may include heating system that is used to provide gaseous propellant to the reservoir (Page 2, 2nd Paragraph and Page 4, Section B. Charge System Design, Lines 4-7 – a heat exchanger may be used to provide gaseous propellant to the reservoir thereby changing the volume of gas in the reservoir and consequently the pressure).
Swanson does not teach (Claim 1) heating means configured to vary the volume of gas in the at least one reservoir, the heating means being further configured to vaporize the at least one propellant in the at least one reservoir; (Claim 6) wherein the heating means includes at least two heating elements on one face of the at least one reservoir, the at least two heating elements being distributed along said one face; (Claim 7) wherein the at least two heating elements are electrical resistors.
However, Capozzi teaches a propellant supply system (Figure 6) with a reservoir (180) containing a gas volume (Column 1, Lines 51-56 – the reservoir includes a gas volume of helium) and heating means configured to vary the volume of gas in the at least one reservoir (Figure 6, Element 175 - Column 8, Lines 9-15 – the reservoir has heating elements that heat the reservoir, 180, to increase the pressure, where as evidenced by Mungas in Paragraph 0002, Lines 8-17 and Paragraph 0003, Lines 4-12, the heating of the reservoir causes the propellant to vaporize and therefore increase/vary the volume of gas in the reservoir), the heating means being further configured to vaporize the at least one propellant in the at least Figure 6, Element 175 - Column 8, Lines 9-15 – the reservoir has heating elements that heat the reservoir, 180, to increase the pressure, where as evidenced by Mungas in Paragraph 0002, Lines 8-17 and Paragraph 0003, Lines 4-12, the heating of the reservoir causes the propellant in the reservoir to vaporize and therefore increase/vary the volume of gas in the reservoir); (Claim 6) wherein the heating means includes at least two heating elements on one face of the at least one reservoir (Figure 6 – the heating means includes at least two elements, 175, on the outer face of the reservoir ), the at least two heating elements being distributed along said one face (Figure 6 – the elements are disturbed along around the outer face of the reservoir); (Claim 7) wherein the at least two heating elements are electrical resistors (Column 8, Lines 9-16 – the elements, 175, are resistive elements and therefore are electrical resistors). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Swanson by using the heating system of Capozzi with (Claim 1) the heating means configured to vary the volume of gas in the at least one reservoir, the heating means being further configured to vaporize the at least one propellant in the at least one reservoir; (Claim 6) wherein the heating means includes at least two heating elements on one face of the at least one reservoir, the at least two heating elements being distributed along said one face; (Claim 7) wherein the at least two heating elements are electrical resistors, as taught by Capozzi, in order to have a more cost effective with lower risk method of maintaining a desired pressure in the reservoir that outperforms conventional methods (Capozzi – Column 2, Lines 22-27 and Column 4, Lines 23-26).

Regarding Claim 2, Swanson in view of Capozzi and Mungas teach the invention as claimed and discussed above. Swanson further teaches the at least one reservoir at least partially separated from the at least one supply circuit by a thermally insulating area (Page 3, Figure 2 – the reservoir, “Branch Accumulator”, is spaced away from the supply conduit, therefore space between the reservoir and supply circuit would be a thermally insulating area). Further it is noted that the combination of Swanson in view of Capozzi and Mungas includes the heating means on the reservoir of Swanson, therefore the combination of Swanson in view of Capozzi and Mungas teaches the limitation of the heating means at least partially separated from the at least one supply circuit by a thermally insulating area, since the reservoir is already spaced away from the supply circuit. Thus the combination of Swanson in view of Capozzi and Mungas teach the limitations of Claim 2.

Regarding Claim 3, Swanson in view of Capozzi and Mungas teach the invention as claimed and discussed above. Swanson further teaches wherein the at least one supply circuit includes a duct having an axial direction (Page 3, Figure 2 – the supply circuit includes the long vertical duct, labelled “Long Column” and “Short Column” which extend axially/up and down), and the at least one reservoir is disposed radially around the at least one supply circuit, relative to the axial direction (Page 3, Figure 2 – in the embodiment on the right, the reservoir, “Branch Accumulator” extends way from supply circuit in a direction that is radially way from the conduit; in the embodiment on the left, the reservoir, “Coaxial Accumulator” extends way from supply circuit in a direction that is radially way from the conduit since it is an annular reservoir around the supply circuit).

Regarding Claim 4, Swanson in view of Capozzi and Mungas teach the invention as claimed and discussed above. Swanson further teaches wherein the at least one reservoir has a cavity (Page 3, Figure 2 – in the embodiment on the right, the reservoir, “Branch Accumulator”, has an internal volume and therefore a cavity), the cavity being radially offset relative to the axial direction, on one side of the at least one supply circuit (Page 3, Figure 2– in the embodiment on the right, the reservoir, “Branch Accumulator”, is radially offset on one side of the supply circuit).

Regarding Claim 5, Swanson in view of Capozzi and Mungas teach the invention as claimed and discussed above. Swanson further teaches wherein the at least one reservoir is annular (Page 3, Figure 2 and Section “A. Accumulator Analysis”, Lines 1-4 – in the embodiment on the left, the reservoir, “Coaxial Accumulator”, is annular) and is disposed radially around the at least one supply circuit relative to the axial direction (Page 3, Figure 2 and Section “A. Accumulator Analysis”, Lines 1-4 – in the embodiment on the left, the reservoir, “Coaxial Accumulator”, is radially around the supply circuit).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Capozzi and Mungas as applied to claim 6 above, and further in view of Schwarting (U.S. Patent No. 6,231,008), hereinafter Schwarting.

Regarding Claim 10, Swanson in view of Capozzi and Mungas teach the invention as claimed and discussed above. Swanson in view of Capozzi and Mungas do not teach including an electronic control unit configured to activate the at least two heating elements independently of each other.
However, Schwarting teaches a temperature regulating arrangement for a propellant reservoir (Abstract, Lines 1-2) that includes a heater with two heating elements (7B and 7C) and an electronic control unit (7E) configured to activate the at least two heating elements independently of each other (Column 4, Lines 44-51 – the control unit, 7E, activates the two heating elements independently since it can control one or the other or both).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Swanson in view of Capozzi and Mungas to include an electronic control unit configured to activate the at least two heating elements independently of each other, as taught by Schwarting, in order to maintain the desired temperature in the reservoir regardless of variations of the external temperature or other variables or in consideration of such variables (Schwarting – Column 4, Lines 51-54).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Capozzi, Mungas and Schwarting as applied to claim 10 above, and further in view of Le Gonidec (U.S. Pre-grant Publication 2017/0226965), hereinafter Le Gonidec.

Regarding Claims 11 and 12, Swanson in view of Capozzi, Mungas and Schwarting teach the invention as claimed and discussed above.
Swanson in view of Capozzi, Mungas and Schwarting do not teach (Claim 11) a level measurement device configured to determine a  level of a liquid/gas interface within the at least one reservoir, the level measurement device being connected to the electronic control unit; (Claim 12) wherein the electronic control unit is configured, as a function of the level of the liquid/gas interface within the at least one reservoir determined by the level measurement device, to activate either or both of the at least two heating elements.
However, Le Gonidec teaches a POGO suppression system for a vehicle (Abstract, Lines 1-3) with an electronic control unit (30) and a reservoir (8) with a liquid/gas interface (Figures 2A-2B – the figures show an interface between the gas, 17, and the liquid) and (Claim 11) a level measurement device (Paragraph 0034 and Paragraph 0045 – the sensors used to measure parameters and determine the frequencies of the system are used by the module, F25, for determining the level of the interface indirectly from the measured data provided by the sensors, therefore the sensors are the level measurement device) configured to determine a  level of a liquid/gas interface within the at least one reservoir (Paragraph 0045 – the module, 25, detects the change in the level of the interface indirectly from the frequencies determined by the measured parameters from the sensors, therefore the sensors/level measurement device are configured to determine a level of the liquid gas interface in the reservoir), the level measurement device being connected to the electronic control unit (Paragraph 0034 and Paragraph 0045 – the sensors/level measurement device is connected to the control unit, 30, since it provides the measured data to the control unit); (Claim 12) wherein the electronic control unit is configured, as a function of the level of the liquid/gas interface within the at least one reservoir determined by the level measurement device, to change the level of the gas liquid interface (Paragraphs 0045-0046 – the module, F25, of the control unit, 30, provides information regarding the level of the gas/liquid interface as part of the method/algorithm to decide on changing the level of the gas/liquid interface in the reservoir).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Swanson in view of Capozzi, Mungas and Schwarting by including (Claim 11) a level measurement device configured to determine a  level of a liquid/gas interface within the at least one reservoir, the level measurement device being connected to the electronic control unit; (Claim 12) and modifying the electronic control unit such that it is configured, as a function of the level of the liquid/gas interface within the at least one reservoir determined by the level measurement device, to change the level of the gas/liquid interface/pressure within the reservoir, which in Swanson in view of Capozzi, Mungas and Schwarting would be to activate either or both of the at least two heating elements, as taught by Le Gonidec, in order to suppress the POGO effect in a more effective manner, while avoiding to a great extend any crossing of hydraulic and mechanical resonant frequencies, even if only transient (Le Gonidec – Paragraph 0006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Capozzi and Mungas as applied to claim 1 above, and further in view of Scarr (U.S. Patent No. 5,085,343), hereinafter Scarr, Engineering Toolbox (Non –Patent Literature – Thermal Conductivity of Metals), hereinafter Engineering Toolbox, and Snead (High Thermal Conductivity of Graphite Fiber Silicon Carbide Composites for fusion reactor application), hereinafter Snead.

Regarding Claim 13, Swanson in view of Capozzi and Mungas teach the invention as claimed and discussed above. Swanson in view of Capozzi and Mungas do not teach wherein the at least one reservoir includes a double wall having an external wall and an internal wall of higher conductivity than the external wall.
However, Scarr teaches a propellant reservoir (14) with a double wall (Figure 4) having an external wall (64) and an internal wall (60) of higher conductivity than the external wall (Figure 4 – Column 4, Lines 41-45 and 62-65 – the internal wall is a type of aluminum, which as evidenced by Engineering Toolbox has a thermal conductivity between 76-249 W/m K and the external wall is a graphite composite, in this case graphite fiber silicon carbide composite, which has a thermal conductivity in the minor fiber direction of about 15 W/m K, as evidenced by Snead on Page 1203, Column 1, Lines 25-26, therefore the internal wall has a higher conductivity than the external wall).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Swanson in view of Capozzi and Mungas to including the at least one reservoir includes a double wall having an external wall and an internal wall of higher conductivity than the external wall, as taught by Scarr, in order to have a reservoir with excellent strength without substantial added weight (Scarr - Column 6, Lines 59-61). 

Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Pavia (U.S. Pre-grant Publication 2011/0005193), hereinafter Pavia.

Regarding Independent Claim 1 and Claims 6 and 8-9, Swanson teaches (Claim 1) a supply system (Page 3, Figure 2 – both feed systems shown are supply systems) for supplying a rocket engine with at least one propellant (Page 1, Abstract, Lines 1-2 and Page 3, Section A. Accumulator Analysis, Lines 1-9 and Figure 2 – the systems are supply systems for feeding a propellant to the rocket engine), the supply system 
at least one supply circuit (Page 3, Figure 2 – the long vertical conduit is the supply circuit of each embodiment, respectively) configured to circulate the at least one propellant (Page 3, Section A. Accumulator Analysis, Lines 1-9 and Figure 2 – the supply system is for supplying a propellant to the engine, therefore the supply circuit circulates the propellant), at least one reservoir (Page 3, Figure 2 – the embodiment depicted on the right shows one reservoir, “Branch Accumulator”; the embodiment depicted on the left shows one reservoir, “Coaxial Accumulator”) in fluid communication with the supply circuit via at least one communication pipe (Page 3, Figure 2 – the reservoir is in fluid communication with the supply circuit via a communication pipe, “communication port”), so that a fluid contained in the at least one reservoir can flow from the reservoir up to the at least one supply circuit, and vice versa (Page 2, 6th paragraph, Lines 3-5 and Page 3, Figure 2 – the communication port allows for the propellant, which is a fluid, to oscillate or move in and out of the reservoir in order to dampen the oscillations in the supply circuit), via said at least one communication Page 2, 6th paragraph, Lines 3-5 and Page 3, Figure 2 – the communication port allows for the propellant, which is a fluid, to oscillate or move in and out of the reservoir in order to dampen the oscillations in the supply circuit), the at least one reservoir configured to contain a volume of gas (Page 3, Figure 2 – the reservoir contains a gas volume, “gas volume”).
Swanson further teaches the system may include heating system that is used to provide gaseous propellant to the reservoir (Page 2, 2nd Paragraph and Page 4, Section B. Charge System Design, Lines 4-7 – a heat exchanger may be used to provide gaseous propellant to the reservoir thereby changing the volume of gas in the reservoir and consequently the pressure).
Swanson does not teach (Claim 1) heating means configured to vary the volume of gas in the at least one reservoir, the heating means being further configured to vaporize the at least one propellant in the at least one reservoir; (Claim 6) wherein the heating means includes at least two heating elements on one face of the at least one reservoir, the at least two heating elements being distributed along said one face; (Claim 8) wherein the at least two heating elements are circuits each configured to circulate a hot fluid; (Claim 9) wherein the circuits are disposed inside a wall of the reservoir.
However, Pavia a propellant supply system (Figure 2) with a reservoir (138) containing a gas volume (Figure 2 – the space above the propellant, 148, is a gas volume) and (Claim 1) heating means (Figure 2 – the circuit that distributes the flow of coolant, 146, is the heating means) configured to vary the volume of gas in the at least one reservoir (Paragraphs 0024 – the heating means heats of the propellant in the reservoir to boil it and therefore changes/varies the volume of the gas in the reservoir), the heating means being further Paragraphs 0024-0025 – the heating means boils/vaporizes the propellant in the reservoir); (Claim 6) wherein the heating means includes at least two heating elements (Figure 2 – the conduits, 114 and 152, and the conduit leading away from the reservoir are heating elements) on one face of the at least one reservoir (Figure 2 – the conduit, 114, and the conduit leading away from the reservoir deliver fluid to the heat exchanger, 136, and therefore are on the outer face of the reservoir), the at least two heating elements being distributed along said one face (Figure 2 – the conduit, 114, and the conduit leading away from the reservoir are located at two locations on the outer face of the reservoir and therefore are distributed along the face); (Claim 8) wherein the at least two heating elements are circuits (Figure 2 - Paragraphs 0016 and 0023-0024 – the heating elements are passages/conduits/circuits) each configured to circulate a hot fluid (Paragraphs 0016 and 0023-0024 – the circuits distribute/circulate a heated coolant/fluid); (Claim 9) wherein the circuits are disposed inside a wall of the reservoir (Figure 2 – the circuits include passages, 152, that are inside of the wall of the reservoir).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Swanson to include heating means configured to vary the volume of gas in the at least one reservoir, the heating means being further configured to vaporize the at least one propellant in the at least one reservoir; (Claim 6) wherein the heating means includes at least two heating elements on one face of the at least one reservoir, the at least two heating elements being distributed along said one face; (Claim 8) wherein the at least two heating elements are circuits each configured to circulate a hot fluid; (Claim 9) wherein the circuits are disposed inside a wall of the reservoir, Paragraph 0008, Lines 7-8) thereby allowing simplified and low cost construction techniques for the engine (Paragraph 0017, Lines 1-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larsen (Non-Patent Literature – NASA Experience with POGO in Human Spaceflight Vehicles) shows and discusses the use of pogo accumulators/reservoirs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741